Citation Nr: 0818876	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to an effective earlier than October 20, 1994 
for the grant of a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than August 8, 
2001, for a finding that the veteran's TDIU is permanent.

(The issue of whether multiple prior decisions by the Board 
of Veterans' Appeals (Board) should be reversed or revised on 
the basis of clear and unmistakable error (CUE) will be the 
subject of a separate decision under a different docket 
number.  Therefore, this instant decision will not address 
whether earlier effective dates are warranted on the basis of 
CUE.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board notes that the veteran has recently clarified that 
his representative regarding the claims presently before the 
Board is Disabled American Veterans, and not the attorney who 
has represented the veteran before the United States Court of 
Appeals for Veterans Claims (Court).  See 38 C.F.R. § 20.601.

The veteran's claims presently before the Board have 
protracted procedural history.  The three claims were last 
remanded by the Board in August 2006 for additional 
development and the issuance of additional notice.  Although 
the August 2006 Board decision recounted the procedural 
history is some depth, the Board will again summarize 
pertinent procedural history in order that there is a basis 
on which to show that all required development has been 
accomplished and that these claims are ready for adjudication 
upon the merits.  This summary will also facilitate the 
discussion of the claims upon the merits below.

Regarding the claim for service connection for otitis media, 
the RO denied service connection for this disability in a 
February 2003 rating decision.  The RO also denied service 
connection for bilateral hearing loss in this rating 
decision.  The veteran perfected claims as to both these 
issues.  In the August 2006 decision, the Board remanded the 
claims for service connection for otitis media and bilateral 
hearing loss.  The Board directed that the veteran be 
provided a VA examination to determine whether these 
disabilities were related to service.  The veteran was 
provided with VA audiological examinations in September 2006 
and October 2006.  Subsequent to these examinations, the RO 
granted service connection for bilateral hearing loss in an 
April 2007 rating decision, assigning a 40 percent rating.  
The veteran filed a notice of disagreement to the disability 
rating assigned and was issued a statement of the case in May 
2007.  There is no evidence in the record before the Board 
that the veteran perfected an appeal regarding this claim.  
As the grant of service connection for bilateral hearing loss 
represented a full grant of the issue that had been perfected 
to the Board, this claim is no longer on appeal.  The Board 
finds that the development directed in the August 2006 Board 
decision has been completed and the claim for service 
connection for otitis media is ripe for adjudication upon the 
merits below.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Regarding entitlement to an earlier effective date for the 
grant of a TDIU and the finding that the veteran was 
permanently and totally disabled, the Board notes that in an 
October 1991 decision, the Board denied service connection 
for scarring of the penis and Peyronie's disease.  The Board 
also denied the request to reopen claims for service 
connection for prostatitis, a psychiatric disability and 
sexual dysfunction.  The veteran appealed this decision to 
the Court.  In December 1992, the Court affirmed the denial 
of service connection for Peyronie's disease and reopening 
the claims for service connection for a psychiatric 
disability and sexual dysfunction.  The Court vacated and 
remanded the Board decision denying service connection for 
scarring of the penis and reopening the claim for service 
connection for prostatitis. In a June 1993 decision, the 
Board implemented the Court's decision by remanding the 
issues of service connection for scarring of the penis and 
prostatitis in order to obtain a VA examination.  Subsequent 
to this examination, in a July 1994 decision, the Board 
granted service connection for scarring of the penis and 
chronic prostatitis.  In a September 1994 decision, the RO 
assigned noncompensable evaluations to these disabilities.  
In October 1994, the veteran filed for a nervous condition as 
secondary to a service connected disability.  

In September 1995, the RO continued noncompensable 
evaluations for the scar of the penis and prostatitis, and 
denied service connection for sexual dysfunction and a 
nervous disorder as secondary to the scar of the penis and 
prostatitis.  In April 1996, the RO denied the veteran's 
application to reopen claims for service connection for 
Peyronie's disease, sexual dysfunction and a psychiatric 
condition.  After an additional Board remand, the RO, in June 
1998, increased the rating of the scar on penis to 20 
percent, effective as of August 1989, and granted service 
connection for an acquired psychiatric disorder with an 
evaluation of 50 percent and an effective date of October 20, 
1994 (date of the claim noted above).

In a rating dated later in June 1998, the RO granted 
entitlement to TDIU, as of the October 20, 1994 claim.  Also 
in this rating decision, the RO denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35 (DEA benefits).  At the time of the June 1998 rating 
decision, therefore, the veteran was service connected for a 
scar on penis, rated as 20 percent disabling, prostatitis, 
rated as noncompensable (0 percent), and a psychiatric 
disability, rated as 50 percent disabling.

In February 2000, the Board, in pertinent part, denied an 
effective date earlier than October 20, 1994 for TDIU.  In 
July 2001, pursuant to a motion to remand by the Secretary, 
the Court vacated the February 2000 Board decision denying 
the earlier effective date for TDIU.

In a February 2000 rating decision, the RO again denied 
entitlement to DEA benefits.  In an August 8, 2001 rating 
decision, the RO found that the veteran's disability was 
permanent and total as of the date of the rating decision, 
and thus, granted entitlement to DEA benefits.

In May 2002, the Board again, in pertinent part, denied the 
claim for an earlier effective date for the grant of TDIU.  
In December 2002, the Court again vacated the Board's 
decision denying an earlier effective date for TDIU.  The 
motion emphasized VCAA compliance.

In a December 2003, the Board remanded claims for an earlier 
effective date for TDIU and the claim for entitlement for an 
earlier effective date for eligibility for DEA benefits in 
order to provide the veteran with VCAA complaint 
notification.

In August 2006, the Board remanded the two claims for earlier 
effective dates noted above to provide the veteran with 
additional notice pursuant to the VCAA, as the veteran had 
not yet been provided with adequate notice for these claims.  
In addition, the Board found that as the record indicated 
that the veteran was not seeking eligibility for DEA 
benefits, but rather Civilian Heath and Medical Program VA 
(CHAMPVA) benefits for his dependents, this issue was best 
re-characterized as entitlement to an earlier effective date 
for a finding that the veteran is permanently and totally 
disabled for compensation purposes (permanent TDIU).

In May 2006, the Board granted a motion to advance the 
veteran's appeal on the docket.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The service medical records show that the veteran was 
treated for a single episode of otitis media while on active 
duty; there is no medical evidence of another episode of a 
middle ear infection until more than 50 years after service 
and the preponderance of the evidence is against a finding of 
a nexus between a current diagnosis an otitis media and any 
incident of service, to include the isolated in-service 
episode of several decades ago.

3.  In June 1998, the veteran was service connected for a 
psychiatric disability, based on an October 20, 1994 claim 
for secondary service connection; the veteran filed a formal 
claim for TDIU in June 1998 and was granted entitlement to 
that benefit shortly thereafter, effective from October 20, 
1994; the veteran did not meet the schedular requirements for 
a TDIU under 38 C.F.R. § 4.16(a) prior to October 20, 1994, 
and the medical evidence of record does not show that his 
service-connected prostatitis and penal scar, by themselves, 
caused him to be unemployable prior to October 20, 1994 (when 
service connection was not in effect for a psychiatric 
disorder). 

4.  The RO found that the veteran's service connected 
disabilities causing total disability were permanent as of an 
August 8, 2001 rating decision; there is no earlier 
adjudication or medical opinion that the veteran's service-
connected disabilities were permanent in nature.


CONCLUSIONS OF LAW

1.  Service connection for claimed otitis media is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for an effective date prior to October 20, 
1994, for a grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.155, 3.159, 3.400, 4.16 (2007).  

3.  The criteria for an effective date prior to August 8, 
2001, for a permanent TDIU have not been met.  38 U.S.C.A. 
§§ 1781, 3501, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.16, 17.271 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was sent VCAA notification letters regarding the 
claim for service connection for otitis media in October 2002 
and January 2005.  These notices fulfilled the provisions of 
38 U.S.C.A. § 5103(a) regarding the claim for service 
connection for otitis media.  The veteran was informed about 
the information and evidence not of record that is necessary 
to substantiate his claim for service connection; the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in his possession that pertains 
to the claim.  The Board notes that the January 2005 letter 
first noted the claim for otitis media as a claim for an 
increased rating for otitis, but later in the letter it was 
noted that it was a claim for service connection.  The record 
contains multiple references to the correct issue and the 
veteran's representatives have indicated knowledge of the 
current issue before the Board.  The Board finds that the 
veteran was not prejudiced by any error the mis-
characterization represented.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  

With respect to the Dingess requirements, while the October 
2002 and January 2005 letters failed to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for service connection for 
otitis media, such failure is harmless because, as will be 
explained below in greater detail, the preponderance of the 
evidence is against the veteran's claim.  Thus, any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In a December 2006 VCAA notification letter, the veteran was 
provided notice regarding the claims for earlier effective 
dates, as directed by the August 2006 Board remand.  This 
notice fulfilled the provisions of 38 U.S.C.A. § 5103(a) 
regarding these claims.  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate these claims; the information and evidence that 
VA will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  In addition, 
this letter provided the veteran notice regarding the 
evidence and information needed to establish an effective 
date, as outlined in Dingess.  The Board notes that the 
letter did not provide notice of how to establish a 
disability rating, but this element is not directly relevant 
to the claims for an earlier effective date for TDIU and for 
a finding that the veteran was permanently and totally 
disabled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2005 letter was issued after the rating decision 
denying service connection for otitis media and the December 
2006 letter was issued after the rating decision that denied 
earlier effective dates.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing errors with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the three claims on appeal in this 
decision, as demonstrated by the June 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notices is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  Regarding the claim for service 
connection for otitis media, the veteran was provided VA 
audiological examination in September 2006 and October 2006.  
The September 2006 VA examination specifically addressed the 
issue of service connection for otitis media.  After review 
of the September 2006 examination report, the Board finds 
that it provides competent, non-speculative evidence 
regarding the claim for service connection for otitis media.  
There is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A 
current examination or medical opinion is not relevant to the 
claims for earlier effective dates for a TDIU and a finding 
of a permanent total disability rating based upon individual 
unemployability.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

Law and Regulations:  Service Connection for Otitis Media

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection for Otitis Media

The veteran has asserted that he currently has otitis media 
that began during service.  A service medical record dated in 
July 1952 shows a diagnosis of otitis media.  The separation 
examination was negative for any objective findings relating 
to acute or chronic otitis media.  

In September 2003, the veteran sought VA treatment for an 
earache in the left ear that he had had for two to three 
days.  The assessment was bilateral cerumen impaction.  

The record contains a February 2005 private treatment record.  
In pertinent part, the clinician recorded that the veteran 
reported frequent earaches and ear infection, with his last 
episode occurring approximately a month prior.  The clinician 
documented that otoscopic examination prior to testing 
revealed relatively clear ear canals bilaterally.

In a May 2005 VA treatment record, the veteran sought 
treatment for his ears, reporting that his wife cleaned both 
ears the day prior with mineral oil and hot water and that he 
presently had discomfort in his left ear.  He gave a history 
of chronic pain in the left ear.  The diagnosis was acute 
nonsuppurative otitis media of the left ear.  

As directed by the Board's August 2006 remand, the veteran 
underwent a VA examination in September 2006, which revealed 
clear ear canal, except that the right ear was filled with 
wax.  The ear was cleaned and a normal tympanic membrane on 
the right was revealed.  The left membrane was also normal.  
There was no fluid present.  It was noted that the claims 
file was reviewed.  The examiner found no evidence of otitis 
media.  

The veteran again underwent a VA audiological examination in 
October 2006.  This examination, which tested the veteran's 
hearing acuity, did not indicate that the veteran was found 
to have otitis media, although the question was not 
addressed.  

The Board notes that the veteran also submitted a treatise 
indicating that recurrent otitis media "is defined as three 
or more episodes of acute otitis media in six months or four 
or more episodes in one year, with the bouts of acute 
infection separated by intervals of full resolution."

Analysis:  Service Connection for Otitis Media

The veteran was diagnosed as having otitis media at one point 
during his service and, more than fifty two years later, he 
was found to have an acute diagnosis of otitis media.  There 
are records of other treatment for his ear but they are also 
dated in recent years and they do not contain a diagnosis of 
otitis media.  The treatise material the veteran submitted is 
generic in nature; it does not support the veteran's claim as 
it does not show that the veteran has been treated for otitis 
media more proximate to service.  That is, it does not 
specifically pertain to the veteran and his particular 
circumstances.  Hence, this medical literature is of minimal 
probative value (see, e.g., Sacks v. West, 11 Vet. App. 314 
(1998)).  Simply stated, the post-service medical evidence 
only shows treatment for a single episode of an ear infection 
and this was decades after his separation from service.

To the extent that the veteran contends that he has had 
recurrent episodes of or chronic otitis media since service, 
and thus, that there has been continuity of symptomatology 
(see 38 C.F.R. § 3.303), his contention is outweighed by the 
absence of any contemporaneously recorded medical evidence 
indicative of an ear infection until decades after service.  
That is, there is no medical evidence of an ear infection 
during the approximately 52 years in-between the single, 
isolated episode of otitis media during service and the only 
post-service evidence of an ear infection decades later.  The 
gap of time of between in-service otitis media and the first 
post-service medical evidence of an ear infection is, in 
itself, significant and it weighs against the appellant's 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  
The Board has considered the veteran's contention that his 
otitis media began during or as the result of service but 
there is nothing in the record to show that he possess the 
requisite medical training or credentials needed to render a 
competent opinion as to medical causation and it is not 
contended otherwise.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran's otitis media or 
infection of the middle ear is not the type of disability 
that can be diagnosed by a layman.  Jandreau, supra.  Thus, 
while the veteran is competent to report what comes to him 
through his senses, he does not have medical expertise to 
diagnose chronic or recurrent infection of the middle ear.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this 
case, he cannot provide a competent opinion regarding 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Although not the basis for the denial of service connection 
here, the Board parenthetically notes that the diagnosis for 
otitis media during the pendency of this appeal was 
nonsuppurative otitis media, which is rated as hearing 
impairment.  See 38 C.F.R. § 4.87, Diagnostic Code 6201.  The 
veteran's hearing impairment is already service-connected and 
rated.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
benefit of the doubt doctrine is not applicable and the claim 
for service connection for otitis media must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations:  Earlier Effective Date Claims

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The 
regulation also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.  See 38 C.F.R. § 4.16(a).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration. 38 C.F.R. § 4.16(b).  

Regarding the claim of permanent and total disability for 
compensation purposes, VA law defines the term "total 
disability permanent in nature" as any disability rated 
total for the purposes of disability compensation which is 
based upon impairment reasonably certain to continue 
throughout his life of the disabled person. 38 U.S.C.A. 
§ 3501.  38 C.F.R. § 4.15 further provides that the following 
will be considered to be permanent total disability:  the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received with in 1 year from such date otherwise, date of 
receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
125 (1997); VAOPGCPREC 12-98; 63 Fed.Reg. 56704 (1998).



Factual Background:  Earlier Effective Date Claims

In a private medical examination dated in November 1971, the 
veteran was evaluated for a psychiatric disability.  The 
clinician indicated that the veteran quit working in 1970 due 
to "black lung".  The veteran indicated that his nervous 
condition started in 1969 when he started operating his own 
truck mine and he lost money.  The clinician indicated that 
the veteran had developed a depressive neurosis associated 
with situational problems and his lung difficulties.  The 
clinician did not indicate that the veteran's prostatitis or 
scarring of the penis was a cause of his psychiatric 
disability.  The record also contained opinions dated in 
August 1973, July 1977, and July 1987 that indicated a link 
between a service-connected disability and a psychiatric 
disability.

As outlined in the Introduction, in December 1992, the Court 
affirmed, in pertinent part, the denial of service connection 
for a psychiatric disability and sexual dysfunction.  Thus, 
this was the final decision regarding the then pending claims 
for a psychiatric disability and sexual dysfunction.  See 
38 C.F.R. § 20.1400.

Subsequently, in September 1994, the veteran indicated that 
he should have higher ratings then those currently 
established, including a 100 percent rating for chronic 
prostatitis.  The veteran did not indicate that he should be 
rated for a psychiatric disability.  On October 20, 1994, 
however, the veteran wrote that he would like to submit a 
claim for a nervous condition and sexual dysfunction due to 
service connected disabilities.  It appears that at this 
time, the veteran submitted additional evidence, including 
previously submitted nexus opinion and a letter written by 
the veteran's wife dated earlier in October 1994.  None of 
these documents contains a "date stamp" and there is no 
evidence that they were submitted prior to October 20, 1994. 

As outlined above, the veteran was granted service connection 
for a psychiatric disability in June 1998, evaluated as 50 
percent disabling, and assigned an effective date of October 
20, 1994.  In this rating decision, the RO also increased the 
rating for scar on penis to 20 percent.  As the psychiatric 
disability was found to be secondary, in part, to the 
scarring of the penis, the RO determined that these 
disabilities were of the same etiology.  Thus, the veteran 
met the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16(a) as of October 20, 1994.  The veteran submitted his 
formal claim for TDIU in June 1998.

The Court has granted a joint motion for remand twice and 
vacated the Board's decisions regarding an earlier effective 
date for the grant of a TDIU.  In the second vacate, the 
Court issued a December 2002 Order that directed VA to 
provide the veteran with VCAA notice regarding the earlier 
effective date claims.  As discussed above, the Board finds 
that such notice has been provided.  In addition, the Court 
directed the Board to consider the opinions dated in August 
1973, July 1977, and July 1987 that were supportive of the 
contended causal relationship between a psychiatric disorder 
and a service-connected disability.  It was noted that the 
Board had denied the claim for an earlier effective date for 
entitlement to TDIU, in part, because the Board found that 
there was no medical evidence of record prior to October 20, 
1994 indicating a link between the veteran's psychiatric 
disorder and a service connected disability.  The case was 
remanded by the Court to the Board to provide sufficient 
reasons and bases for rejecting the medical opinions 
supportive of the veteran's claims for an earlier effective 
date. 

Regarding the date at which the veteran's service connected 
disabilities, for which he has a total rating, were found to 
be permanent, the Board highlights that in June 1998 and 
February 2000 the RO found that the disability was not 
permanent in nature.  In the August 8, 2001 rating decision, 
however, the RO found that the disability was permanent in 
nature.

Analysis:  Earlier Effective Date Claims

Regarding entitlement to an earlier effective date for the 
grant of a TDIU, the current effective date is the date of 
receipt of the veteran's reopened claim for service 
connection for a psychiatric disability ("nervous 
condition"), which was received on October 20, 1994.  This 
claim was granted in June 1998 in the same rating decision 
that increased the rating for the scar on penis to 20 
percent.  Due to that decision, which also assigned a 50 
percent rating for the service-connected psychiatric 
disorder, the veteran met the schedular criteria for a TDIU.

As noted in the December 2002 Joint Motion for Remand, there 
was earlier dated medical evidence of a link between a 
service-connected disability and a psychiatric disorder, but 
the Board finds that this medical evidence does not 
substantiate entitlement to an earlier effective date claim 
for a TDIU.  The Board notes that this medical evidence was 
of record prior to the December 1992 Court decision that 
affirmed the denial of service connection for a psychiatric 
disability.  Therefore, it cannot constitute the basis for an 
earlier claim, as the Court decision was final in regard to 
this issue of service connection for a psychiatric disorder 
absent clear and unmistakable error in an earlier Board 
decision (which, as noted on the title page of the instant 
Board decision, is addressed in a separate Board decision).  
The veteran reopened the claim for service connection for a 
psychiatric disorder on October 20, 2002 and service 
connection was subsequently granted effective from that date.  
The veteran did not meet the schedular requirements for a 
TDIU prior to October 20, 1994 and there is no medical 
evidence of record that the veteran's prostatitis or scar on 
penis, by themselves, precluded substantially gainful 
employment consistent with his employment and educational 
backgrounds prior to that date.  In other words, it was not 
until service connection for a psychiatric disability was 
granted and a 50 percent rating was assigned that the veteran 
met the requirements for a TDIU. 

Although not the basis for the denial of the earlier 
effective date for a TDIU, the Board also notes, that while 
there were multiple opinions of record that indicated a link 
between the veteran's psychiatric disability and previously 
service connected disabilities, the record also included 
evidence that the veteran's psychiatric disability was due to 
another cause and that other nonservice-connected 
disabilities caused him to be unemployable.  See, e.g., the 
report of a November 1971 private psychiatric examination.

The Board can find no basis upon which to grant an effective 
date prior to October 20, 1994 for a TDIU.

Regarding entitlement to an earlier effective date for the 
finding that the veteran was permanently and totally 
disabled, the Board finds no basis on which to grant an 
effective date prior to August 8, 2001.  This is the date 
that the RO adjudicated the disability as permanent and 
total.  The Board finds no evidence prior to that date 
indicating that the severity of his disabilities was 
permanent in nature.  Although the disabilities in question 
were productive of total industrial impairment, the Board 
does not find medical or other competent evidence indicating 
that the veteran's disabilities were "reasonably certain to 
continue throughout the life of the disabled person," to 
include a finding that the severity of his psychiatric 
disability is permanent in nature.  See 38 U.S.C.A. § 3501.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for an earlier effective date for the grant of TDIU 
and for the finding that the veteran is permanently and 
totally disabled must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



ORDER

Entitlement to service connection for otitis media is denied.

Entitlement to an effective earlier than October 20, 1994, 
for a total disability rating based on individual 
unemployability, is denied.

Entitlement to an effective date earlier than August 8, 2001, 
for a finding that the veteran is permanently and totally 
disabled, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


